Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 1 of 29




                Exhibit 1
                                                                           Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 2 of 29



                                                                       1 Larry J. Crown (No. 013133)
                                                                         Elan S. Mizrahi (No. 017388)
                                                                       2 TITUS BRUECKNER & LEVINE PLC
                                                                         8355 East Hartford Drive, Suite 200
                                                                       3 Scottsdale, Arizona 85255
                                                                         Telephone: 480-483-9600
                                                                       4 Emails:       lcrown@tbl-law.com
                                                                                       elan@tbl-law.com
                                                                       5
                                                                           Attorneys for Defendants
                                                                       6

                                                                       7
                                                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       8
                                                                                                IN AND FOR THE COUNTY OF MARICOPA
                                                                       9

                                                                            RENEE ARMENTA, in her individual                 Case No. CV2019-008791
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                                                                            capacity,
                               8355 East Hartford Drive – Suite 200




                                                                      11
                                                                                              Plaintiff,
                                     Scottsdale, AZ 85255




                                                                      12
                                                                                 v.                                          NOTICE OF REMOVAL TO
                                          480-483-9600




                                                                      13                                                     FEDERAL COURT
                                                                            CITY OF GOODYEAR, ARIZONA;
                                                                      14    MATTHEW ROSS, a married man, Badge
                                                                            #1193, Goodyear Police Department, et al,
                                                                      15
                                                                                                                             (Assigned to the Honorable Teresa Sanders)
                                                                                              Defendants.
                                                                      16

                                                                      17   TO:    THE CLERK OF THE SUPERIOR COURT AND ALL PARTIES HERETO
                                                                                  AND THEIR ATTORNEYS
                                                                      18

                                                                      19         Defendants City of Goodyear and Officer Matthew Ross, by and through undersigned
                                                                      20   counsel and pursuant to 28 U.S.C. § 1441 et seq., hereby notify this Court that they have
                                                                      21   filed a Notice of Removal of this action to the United States District Court for the District of
                                                                      22   Arizona, Phoenix Division. A copy of the Notice of Removal is attached to this Notice as
                                                                      23   Exhibit A and is served contemporaneously herewith.
                                                                      24          RESPECTFULLY SUBMITTED this               16th   day of September, 2019.
                                                                      25                                                 TITUS BRUECKNER & LEVINE PLC
                                                                      26
                                                                                                                         By: /s/ Larry J. Crown
                                                                      27                                                     Larry J. Crown
                                                                                                                             Elan S. Mizrahi
                                                                      28                                                     Attorneys for Defendants

                                                                                                                      -1-
                                                                            Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 3 of 29



                                                                       1 ORIGINAL of the foregoing filed
                                                                         electronically via AZTurboCourt on
                                                                       2 this 16th    day of September, 2019 with:
                                                                       3 The Clerk of the Court
                                                                         Maricopa County Superior Court
                                                                       4 201 West Jefferson Street
                                                                         Phoenix, Arizona 85003-2243
                                                                       5
                                                                           COPY of the foregoing delivered
                                                                       6   electronically this 16th day of
                                                                           September, 2019 to:
                                                                       7
                                                                           The Honorable Teresa Sanders
                                                                       8   Maricopa County Superior Court Judge
                                                                       9 COPY of the foregoing emailed and
                                                                         mailed on this 16th day of September,
TITUS BRUECKNER & LEVINE PLC




                                                                      10 2019 to:
                               8355 East Hartford Drive – Suite 200




                                                                      11 Anthony J. Ramirez, Esq.
                                                                         Warnock MacKinlay Law, PLLC
                                     Scottsdale, AZ 85255




                                                                      12 7135 E. Camelback Road, Suite F-240
                                                                         Scottsdale, AZ 85251
                                          480-483-9600




                                                                      13 aramirez@warnocklaw.com
                                                                         Attorneys for Plaintiff
                                                                      14

                                                                      15
                                                                           /s/
                                                                      16   8962-089

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                                  -2-
Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 4 of 29




                Exhibit 2
            Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 5 of 29




     WARNOCK MACKINLAY LAW, PLLC.
 2
     Anthony J. Ramirez #033119
     7135 E. Camelback Road, Suite F-240
 3   Scottsdale, AZ 85251
     Telephone: (602) 595-2545
 4

 5
     Facsimile: (602) 381-6560
     aramirez@warnocklaw.com
                                            ·1   QRIGINA-L
     Attorney for Plaintiff
 6

               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7

 8                     IN AND FOR THE COUNTY OF MARICOPA

 9

10
     RENEE ARMENTA, in her individual                              CV 2 o1 9 - 0 0 8 7 9 1
     capacity,                                       NO.
11
                                   Plaintiff,        SUMMONS
12   V.                                              (TORT -NON-MOTOR VEHICLE)
13
     CITY OF GOODYEAR, ARIZONA;
14   MATTHEW ROSS, a married man,
     Badge # 1193,                                   ASSIGNED TO:
15   Goodyear Police Department; JANE DOE
16
     ROSS, a married woman; JOHN DOE I-
                                                        If you would like legal advice from a lawyer,
     X, JANE DOE I-X; ABC                                   Contact the Lawyer Referral Service at
11   CORPORATIONS, LIMITED                                           602-257-4434
     LIABILITY COMPANIES OR                                                or
18                                                               www.martcopalawyers.org
     PARTNERSHIPS I-X, inclusive,                                   Sponsored by the
19                                                           Maricopa county Bar Association
                                   Defendants.
20

21
     STATE OF ARIZONA TO THE DEFENDANT:
     City of Goodyear, J\.rizona
22
     C/0 City Clerk /
23   190 N. Litchfield Road
     Goodyear, AZ 85338
24

25
           A lawsuit has been filed against you.

26         YOU ARE HEREBY SUMMONED and required to appear and defend, within

     the time applicable, in this action in this Court. If served within Arizona, you shall
             Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 6 of 29




     appear and defend within 20 days after the service of the Summons and Complaint upon
 2
     you, exclusive of the day of service. If served out of the State of Arizona, whether by
 3
     direct service, by registered or certified mail, or by publication, you shall appear and
 4

 5   defend within 30 days after the service of the Summons and Complaint upon you in

 6   complete, exclusive of the day of service. Where process is served upon the Arizona
 7
     Director of Insurance as an insurer's attorney to receive service of legal process against it
 8
     in this state, the insurer ·shall not be required to appear, answer or plead until the
 9

10   expiration of 40 days after day of such service upon the Director. Service by registered

11   or certified mail without the State of Arizona is complete 30 days after the date of filing
12
     the receipt and affidavit of service with the Court. Service by publication is complete 30
13
     days after the date of first publication. Direct service is complete when made. Service
14

15
     upon the Arizona Motor Vehicle Superintendent is complete 30 days after filing the

16   Affidavit of Compliance and return receipt of Officer's Return. RCP 4; Arizona Revised
17
     Statutes, Section 20-222, 28-502, 28-503.
18
            YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
19
     defend within the time applicable, judgment by default may be rendered against you for
20

21   the relief demanded in the Complaint.

22          YOU ARE CAUTIONED that in order to appear and defend, you must file an
23
     Answer or proper response in writing with the Clerk of this Court, accompanied by the
24
     necessary filing fee, within the time required and you are required to serve a copy of any
25

26   Answer or response upon the Plaintiffs attorney; RCP 10(d); Arizona Revised Statutes,

     Section 12-311; RCP 5.

                                                   2
             Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 7 of 29




 2
            The name and address of the Plaintiffs' attorney is:
 3
            Warnock MacKinlay Law, PLLC.
 4
            Anthony J. Ramirez, Esq.
 5          713 5 E. Camelback Road
            Suite F-240
 6          Scottsdale, AZ 85251
 7                                                         JEFF ~fNE, CLERK
 8   SIGNED AND SEALED THIS DATE:                            AUG 3 0 2019
 9

10

11

12   ADA Notification
13
     Requests for reasonable accommodations for persons with disabilities must be made to
14   the court by parties at least three (3) working days in advance of a scheduled court
     proceeding.
15

16
     Interpreter Notification

17   Requests for an interpreter for persons with limited English proficiency must be made to
     the office of the judge or commissioner assigned to the case by parties at least ten (10)
18
     judicial days in advance of a scheduled court proceeding.
19

20

21

22

23

24

25

26




                                                  3
           Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 8 of 29




                                                                                 copy
 1   WARNOCK MACKINLAY LAW, PLLC.
 2   Anthony J. Ramirez #033119
     7135 E. Camelback Road, Suite F-240
 3
     Scottsdale, AZ 85251
 4   Telephone: (602) 595-2545
 5   Facsimile: (602) 381-6560
     aramirez@warnocklaw.com
 6
     Attorney for Plaintiff
 7
 8
 9               IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10                     IN AND FOR THE COUNTRY OF MARICOPA
11
12                                                    Case No.
     RENEE ARMENTA, in her individual
13   capacity,
                                                                    CV 2 O1 9- 0 CJ 8 7 91
14
                                    Plaintiff,        COMPLAINT
15
16    V.                                              (Excessive Force, Assault, Battery,
                                                      Intentional Infliction of Emotional
17                                                    Distress, Violations of 42 U.S.C. § 1983)
     CITY OF GOODYEAR, ARIZONA;
18   MATTHEW ROSS, a married man,         Jury Trial Demanded
19   Badge# 1193,
     Goodyear Police Department; JANE DOE
20
     ROSS, a married woman; JOHN DOE 1-X,
21   JANE DOE 1-X; ABC CORPORATIONS, · (Assigned to:                                 )
22   LIMITED LIABILITY COMPANIES OR
     PARTNERSHIPS 1-X, inclusive,
23
24                                  Defendants.
25
26
            COMES NOW the Plaintiff, RENEE ARMENTA, hereinafter referred to as
27
28   "Plaintiff," by and through undersigned counsel, complaining of the Defendants, and in

     support thereof, states as follows:


                                                  l
          Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 9 of 29




 1                                JURISDICTION AND VENUE
 2
                                           THE PARTIES
 3

 4          1.      At all times relevant to this complaint, Plaintiff was a resident of
 5
     Avondale, Maricopa County, Arizona and the cause of action on which this Complaint is
 6

 7   based occurred in Maricopa County, Arizona.
 8
            2.      At all times relevant to this complaint, Defendant, Matthew Ross, Badge
 9
10   No. 1193 (Defendant Ross) is and was at all times relevant herein duly appointed and an
11
     acting officer, servant, employee and agent of the Goodyear Police Department, a
12
13   municipal agency of Defendant City. At all times relevant herein, Defendant Ross was
14
     acting under the color of laws, statutes, ordinances, regulations, policies, customs and/or
15
16   usage of the State of Arizona and the Goodyear Police Department, in the course and
17
     scope of his duties and functions as an officer, agent, servant, and employee of
18
19   Defendant City, was acting for, and on behalf of, and with the power and authority
20
     vested in him by Defendant City and the Goodyear Police Department, and was
21
22   otherwise performing and engaging in conduct incidental to the performance of his
23
     lawful functions in the course of his duties.
24

25          3.      Defendants Jane Doe Ross, John Does I-X, Jane Does          r..x   and ABC
26
27
     Corporations, Limited Liability Companies or Partnerships I-X are fictitious parties,

28   whose identities are currently unknown but are believed to be parties who may reside




                                                     2
         Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 10 of 29




 1   within the jurisdiction of this court. Plaintiff reserves the right to amend the parties'
 2
 3
     names as they become known through discovery.
 4
           4.      Defendant Ross is and was at all times relevant herein, was also acting in
 5
 6    his individual capacity and/or for and on behalf of his marital community.
 7          5.     Defendant City is and was at all times relevant herein a municipal entity
 8

 9
      created and authorized under the laws of the State of Arizona. It is authorized by law
10    to maintain a police department which acts as its agent in the area of law enforcement
11
      and for which it is ultimately responsible. Defendant City assumes the risks incidental
12
13    to the maintenance of a police force and the employment of police officers. Defendant
14
      City was at all times relevant herein the public employer of Defendant Officers,
15
16    identified more fully infra, including at the time Defendant Ross deployed excessive
17
      and unreasonable force against Plaintiff.
18
19          6.     Venue is proper in Maricopa County because the facts establishing the
20
      cause of action occurred in Maricopa County, Arizona.
21
22          7.     Plaintiff seeks damages over the minimal jurisdictional limits of this
23
      Court.
24
25          8.     By the conduct, acts, and omissions complained of herein, Defendants
26
      violated clearly established constitutional standards under the United States and
27
28    Arizona Constitutions of which a reasonable police officer under the circumstances

      would have known.


                                                  3
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 11 of 29




 1                                   NOTICE OF CLAIM
 2
 3
          9.      Plaintiff timely served a Notice of Claim with an agent of the Clerk of the

 4   City of Goodyear and the Goodyear Police Department, Mario Saldamando (Executive
 5
     Management Assistant) on or about January 28, 2019, pursuant to A.R.S. § 12-821.01.
 6
 7        10.     Plaintiff timely served a Notice of Claim on Defendant Ross by delivering
 8
     a true copy of the Notice of Claim to Officer Anderson, Badge #1296, (Authorized by
 9
10   Defendant Ross by phone) at 11 N. 145th Ave., Goodyear, Arizona on or about January
11
     30, 2019, pursuant to A.R.S. § 12-821.01.
12
13        11.     No answer to the Notice of Claim was received by Plaintiff.
14
          12.     This action has been commenced within one year of the date of the
15
16   occurrence giving rise to the Complaint.
17
                FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
18
19        13.     On September 6, 2018, at approximately 11:46 a.m., Defendant Ross was
20
     conducting a patrol at the QuikTrip gas station located at 550 N. Dysart Road in
21
22   Goodyear, Arizona.
23
          14.     Defendant Ross conducted a registration check of a Chrysler 200 vehicle
24
25   parked in front of the QuikTrip with the license plate number CHH3515.
26        15.     The vehicle observed by Defendant Ross belonged to Plaintiff.
27
28        16.     The registration returned as valid but MVD records showed the registered

     owner, Plaintiff Renee Armenta as having a revoked driver license.


                                                 4
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 12 of 29




 1        17.     Defendant Ross drove to the eastside of the parking lot and looked up the
 2
     driver license photo of Plaintiff using a law enforcement database.
 3
 4        18.     Defendant Ross observed that the person in the photograph had a tattoo
 s
     below her left eye and on her neck.
 6
 7        19.     The Plaintiff backed up her vehicle from its parking spot and began
 8
     driving northbound through the parking lot.
 9
10        20.     The Plaintiffs vehicle then turned right and began heading east through
11
     the parking lot toward North Dysart Road.
12
13        21.     As the Plaintiffs vehicle drove east through the parking lot Defendant
14
     Ross observed that the driver of the vehicle matched the photograph of Renee Armenta
15
16   on his mobile computer.
17
          22.     After the Plaintiff's vehicle left the parking lot and entered the public
18
19   roadway, Defendant Ross initiated a traffic stop after allegedly observing a traffic
20
     violation and because he believed the Plaintiff was operating a vehicle with a revoked
21
22   driver license.
23
          23.     After Plaintiffs vehicle came to a stop Defendant Ross quickly exited his
24
25   vehicle and approached Plaintiff's vehicle in an irritated and aggressive manner.
26        24.     Plaintiffs driver side window was rolled down and Defendant Ross
27
28   stated, "Hello, Renee, rightr

          25.     Plaintiff responded, "Yeah,'.


                                                  5
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 13 of 29




 1        26.     Defendant Ross stated, "Step out of the car"
 2
          27.     Plaintiff responded, "What's going on?"
 3

 4        28.     Defendant Ross repeated, "Step out of the car" as Defendant Ross opened
 5
     the driver side door and Plaintiff complied with his orders and exited the vehicle.
 6
 7        29.     Defendant Ross then stated, "Tum around and put your hands behind your
 8
     back."
 9
10        30.     Plaintiff stated, "Why? What's going on? What did I do?"
11
          31.     Defendant Ross stated, "You're under arrest."
12
13        32.     Surprised by Defendant Ross' aggressive manner which caused her to
14
     back up. Plaintiff stated, "What did I do, what did I fucking doT' as Defendant Ross
15
16   reached to grab her.
17
          33.     Defendant Ross then grabbed Plaintiff's left wrist with his left hand and
18
19   punched Plaintiff with a closed fist on her head.
20
          34.     Defendant Ross then dragged Plaintiff on the asphalt roadway
21
22   approximately ten feet while Plaintiff was wearing shorts.
23
          3 5.    The entire interaction from the time Defendant Ross first approached
24
25   Plaintiff's vehicle until the time he completed dragging her on the asphalt took
26
     approximately seventeen seconds.
27
28        36.     Without any legal justification and with deliberate indifference for

     Plaintiff's constitutional rights, Defendant Ross used willful, excessive, and


                                                 6
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 14 of 29




 1   wrreasonable force when he failed to use proper tactics and punched Plaintiff in the
 2
     head and dragged her on the ground after a traffic stop for a minor offense.
 3
 4        37.     Plaintiff was not the subject of a BOLO (Be on the Look Out) for a
 5
     violent offense nor was she suspected of a violent crime at the time she was contacted
 6
 7   by Defendant Ross.
 8
          38.     Defendant Ross' aggressive behavior resulted in him failing to engage
 9
10   Plaintiff in a manner that would have been used by a similarly situated reasonable
11
     police officer.
12
13        39.     Defendant Ross' excessive use of force was a violation of Plaintiffs
14
     constitutionally guaranteed rights to be free from the use of excessive force, due
15
16   process under the law, and equal protection under the law.
17
          40.     Plaintiff endured a substantial amount of conscious pain and suffering due
18
19   to the actions and inactions of the De(endants.
20
          41.     Upon information and belief, it is the policy and practice of Defendant
21
22   City to investigate officer actions after all incidents involving the deployment of
23
     excessive force.
24
25        42.     Upon information and belief, Defendant Ross was not placed on
26
     administrative leave pending an internal investigation of the incident.
27
28        43.     Upon information and belief, the investigation that was conducted

     evaluated the actions of Defendant Ross for his compliance with the policies and


                                                7
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 15 of 29




 1   procedures of the Defendant City in regards to the use of excessive force. The
 2
     investigation subsequently ratified Defendant Ross' actions, finding that his actions
 3
 4   were consistent with departmental policies and procedures allowing Defendant Ross to
 5
     remain on full duty.
 6
 7        44.     Plaintiff submits that the policies and procedures of the Defendant City
 8
     were either ignored or in the alternative, advocate and implement the use of
 9
10   unreasonable, excessive force against citizens in violation of their civil rights
11
     established by the United States Constitution. In ratifying Defendant Ross' actions and
12
13   placing him back to work, Defendant City has demonstrated by act or omission that the
14
     unconstitutional, excessive and unreasonable force used by Defendant Ross against the
15
16   Plaintiff is an accepted practice within Defendant City's operations.
17
                                    CAUSES OF ACTION
18
19                  COUNT I: EXCESSIVE FORCE (42 U.S.C. § 1983)
           (as against Defendant Ross, Officers John Doe 1-X, Jane Doe 1-X, Defendant
20
          City, Jane Doe Ross, ABC Corporations, Limited Liability Companies or
21                                   Partnerships 1-X)
22
          45.     Plaintiff hereby incorporates all above paragraphs as though fully set forth
23
24   herein.
25
          46.     As described in the preceding paragraphs, the conduct of Defendant Ross
26
27   constituted excessive force against Plaintiff in violation of the United States
28
     Constitution and guaranteed to the Plaintiff under the Fourth and Fourteenth




                                                8
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 16 of 29




 1   Amendments.
 2
          47.      The conduct and actions of Defendant Ross, acting in concert and under
 3
 4   color of law, in authorizing, directing, and using excessive force and violence against
 5
     Plaintiff, was excessive and unreasonable, was done intentionally, willfully, with a
 6
 7   deliberate indifference and/or with reckless disregard for the natural and probable
 8
     consequences of his actions, was done without lawful justification or reason, and was
 9
10   designed to and did cause specific and serious physical pain and suffering in violation
11
     of Plaintiffs rights as guaranteed under 42 U.S.C. § 1983, including the right to be free
12
13   from the use of excessive, unreasonable, and unjustified force.
14
          48.     The actions of Defendant Ross as described above violated and deprived
15
16   Plaintiff of her clearly established and well-settled civil rights to be free from the use of
17
     excessive force, as well as the deprivation of liberty without due process of law and
18
19   equal protection of the law.
20
          49.     The severe injuries suffered by Plaintiff were directly and proximately
21
22   caused by the aforementioned violations and deprivation of her constitutional rights by
23
     Defendant Ross, as Defendant Ross unlawfully used excessive force against Plaintiff
24
25   when it was blatantly unwarranted and unjustified to do so.
26        50.     On September 6, 2018, Defendant Ross used unnecessary and excessive
27
28   force on Plaintiff, depriving her of liberty, and due process of law when he willfully

     and intentionally used his fists as a weapon to cause pain to the Plaintiff and then


                                                  9
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 17 of 29




 1   dragged the Plaintiff along an asphalt roadway.
 2
           51.       As a direct and proximate result of said Defendant City's and Defendant
 3
 4   Ross's acts, omissions, deliberate indifference and excessive force, Plaintiff was
 5
     deprived of her rights to due process of law, equal protection, and other rights
 6
 7   guaranteed to her by the Fourth and Fourteenth Amendments of the United States
 8
     Constitution.
 9

10         52.       The conduct described in this Count was undertaken by Defendant Ross
11
     within the scope of his employment and under the color of law such that his employer,
12
13   Defendant City, is liable for his actions because as described further below, Defendant
14
     Ross' actions were ratified by the Defendant City because upon information and belief
15
16   an investigation was conducted by Defendant City which affirmed the unconstitutional,
17
     excessive and negligent actions taken by Defendant Ross.
18
19         53.       The conduct described in this Count was objectively unreasonable and
20
     was undertaken intentionally with willful indifference to Plaintiff's constitutional rights
21
22   and to the resulting harm to Plaintiff.
23
           54.       As a result of the above stated facts, Plaintiff suffered extensive damages,
24
25   including but not limited to physical injuries, pain and suffering and has incurred
26
     medical expense and loss of earnings, along with the deprivation of her constitutional
27
28   rights.




                                                   10
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 18 of 29




 1              COUNT II: SUPERVISORY LIABILITY (42 U.S.C. § 1983)
 2                             (as against Defendant City)
 3
          55.     Plaintiff hereby incorporates all above paragraphs as though fully set forth
 4
 5   herein.
 6
          56.     Upon information and belief, Defendant City, by its own regulations,
 7

 8   when enforced, prohibits Goodyear Police Department officers and members from the
 9
     use of excessive force. Accordingly, it owed a duty of care to the general public to take
10
11   reasonable steps to train and supervise all officers of the Goodyear Police Department.
12   That duty of care was negligently breached by Defendant City as more specifically set
13
14   forth hereinafter.

15        57.     The actions taken by Defendant Ross and the inaction of Defendants John
16
17
     Doe 1-X, Jane Doe 1-X occurred as a result of inadequate training and supervision by

18   their employer, Defendant City. Defendant Officers were inadequately trained in (a)
19
     the use of force, and how and when to avoid the use of force and excessive force, (b)
20
21   the rights of citizens under the Constitution of the United States, and (c) the duties, and
22
     responsibilities of police officers.
23
24        58.     Defendant Ross was negligently and inadequately trained and supervised
25
     by Defendant City, thereby causing the actions of Defendant Ross described herein.
26
27        59.     Defendants John Doe 1-X and Jane Doe I-X were negligently and
28
     inadequately trained and supervised by Defendant City, thereby causing the inaction of



                                                 11
        Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 19 of 29




 l   said Defendants described herein.
 2
          60.        The conduct described in this Count was undertaken by all Defendants
 3
 4   within the scope of their employment and under the color of law such that their
 5
     employer, Defendant City, is liable for their actions.
 6
 7        61.        As a result of the above stated facts, Plaintiff suffered extensive damages,
 8
     including but not limited to physical injuries, pain and suffering and has incurred
 9
10   medical expense and loss of earnings, along with the deprivation of his constitutional
11
     rights.
12
13                   COUNT ID: MUNICIPAL LIABILITY {42 U.S.C. § 1983)
14                                (as against Defendant City)

15        62.        Plaintiff hereby incorporates all above paragraphs as through fully set
16
     forth herein.
17
18         63.       Defendant City has a duty to provide reasonable and effective operations
19
     of its police department.
20
21         64.       Defendant City also has a duty to establish proper policies, customs, and
22
     regulations of the police department.
23
24         65.       Defendant City directly caused the constitutional violations suffered by
25
     Plaintiff, and is liable for the damages suffered by Plaintiff as a result of the conduct of
26
27   the Defendant Officers. The conduct of Defendants and the surrounding officers was a
28
     direct consequence of policies and practices of Defendant City.




                                                   12
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 20 of 29




 1        66.     At all times relevant to this complaint, Defendant City, acting through its
 2
     agent the Goodyear Police Department, had in effect policies, practices, and customs
 3
 4   that were ignored or disregarded. This conduct condoned and fostered the
 5
     unconstitutional conduct of the individual defendants, and were a direct and proximate
 6
 7   cause of damages and injures complained of herein.
 8
          67.     The wrongful disregard of policies, practices, customs and/or usages
 9
10   created to protect the general public, demonstrated a deliberate indifference on the part
11
     of policymakers of the Defendant City to the constitutional rights of persons within the
12
13   city, and were the direct and proximate cause of the violations of Plaintiffs rights
14
     alleged herein.
15
16              COUNT IV: RACIAL DISCRIMINATION (42 U.S.C. § 1981}
           (as against Defendant Ross, Officers John Doe 1-X, Jane Doe 1-X, Defendant
17
          City, Jane Doe Ross, ABC Corporations, Limited Liability Companies or
18
                                     Partnerships 1-X)
19
20        68.     Plaintiff hereby incorporates all above paragraphs as though fully set forth
21
     herein.
22
23        69.     Plaintiff is a person of Hispanic ethnicity, and therefore a member of a
24
     protected class.
25
26        70.     Defendants discriminated against Plaintiff on account of her ethnic
27
     identity. Plaintiff was injured in part or in whole because of her ethnic heritage. White
28
     persons contacted by members of the Goodyear Police Department are not treated in a



                                                13
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 21 of 29




 1   similar fashion.
 2
 3
          71.     As a result of the above stated facts, Plaintiff suffered extensive damages,

 4   including but not limited to physical injuries, pain and suffering and has incurred
 5
     medical expense and loss of earnings, along with the deprivation of her constitutional
 6
 7   rights.
 8
                                   COUNT V: ASSAULT
 9
           (as against Defendant Ross, Officers John Doe 1-X, Jane Doe 1-X, Defendant
10           City, Jane Doe Ross, ABC Corporations, Limited Liability Companies or
11                                      Partnerships 1-X)
12
13
          72.     Plaintiff hereby incorporates all above paragraphs as though fully set forth

14   herein.
15
          73.     Defendant Ross placed Plaintiff in reasonable apprehension of immediate
16
17   offensive contact and/or physical harm by means of an overt gesture of threatening
18
     Plaintiff with physical violence, screaming at her, and exhibiting physical force and
19
20   violent actions.
21
          74.     Any reasonable person would become apprehensive m the face of
22

23   Defendant's violent and threatening conduct.
24
          75.     Plaintiff did, if fact, become apprehensive in the face of Defendant's
25
26   violent and threatening conduct.
27
          76.     Because of this assault, Plaintiff suffered anguish, loss of dignity and
28
     reputation, and continues to suffer mental distress and long-term mental neurosis which



                                                14
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 22 of 29




 1   may require continued medical attention.
 2
          77.    Defendant City is liable under the doctrine ofrespondeat superior.
 3
 4                               COUNT VI: BATTERY
 5        (as against Defendant Ross, Officers John Doe 1-X, Jane Doe 1-X, Defendant
          City, Jane Doe Ross, ABC Corporations, Limited Liability Companies or
 6
          Partnerships 1-X)
 7

 8
          78.    Plaintiff hereby incorporates all above paragraphs as though fully set forth
 9
10   herein.
11
          79.    Without the consent of Plaintiff, Defendant Ross intentionally, harmfully
12
13   and offensively touched Plaintiff by punching and beating her about the face and
14
     dragging her along an asphalt roadway.
15
16        80.    Defendant City is liable under the doctrine of respondeat superior.
17
        COUNT VII: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
18        (as against Defendant Ross, Officers John Doe 1-X, Jane Doe I-X, Defendant
19          City, Jane Doe Ross, ABC Corporations, Limited Liability Companies or
                                       Partnerships 1-X)
20
21        81.    Plaintiff hereby incorporates all above paragraphs as though fully set forth
22
     herein.
23
24        82.    Defendant Ross intentionally and deliberately inflicted emotional distress
25
     on Plaintiff by violating her constitutional rights, threatening, intimidating and using
26
27   physical force upon her.
28
          83.    Defendant Ross' conduct was extreme and outrageous, was beyond all




                                                15
       Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 23 of 29




 1   possible bounds of decency and utterly intolerable in a civilized community.
 2
          84.      Defendant Ross' conduct, as described above, was intended to and did
 3
 4   cause severe emotional distress to Plaintiff.
 5
          85.      Plaintiffs emotional distress is severe and of a nature that no reasonable
 6
 7   person could be expected to endure.
 8
          86.      Defendant City is liable under the doctrine ofrespondeat superior.
 9
10                           COUNT VIII: PUNITIVE DAMAGES
11
          87.      Plaintiff hereby incorporates all above paragraphs as though fully set forth
12
13   herein.
14
          88.      The conduct of Defendant Ross was willful, malicious, oppressive and/or
15
16   reckless and it was done with an evil hand such that punitive damages should be
17
     imposed.
18
19        89.      The conduct of defendant Ross shocks the conscience as an intentional
20
     abuse of power.
21
22        90.      Punitive damages should be awarded in an amount commensurate with the
23
     injuries, but also sufficient to deter such behavior in the future.
24
25                                          DAMAGES
26        91.      As a direct and proximate result of the Defendants' tortious conduct and
27
28   violations and deprivation of Plaintiffs rights, she suffered severe, painful, and long-

     lasting injuries.


                                                  16
        Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 24 of 29




 1         92.     As a direct and proximate result of the Defendants' tortious conduct and
 2
      violations and deprivation of Plaintiffs rights, she has incurred medical expense and
 3

 4    loss of earnings.
 5
           93.     As a direct and proximate result of the Defendants' tortious conduct and
 6
 7    violations and deprivation of Plaintiffs rights, she has experienced pain, grief, sorrow,
 8
      anguish, stress, shock, and mental suffering presently and is reasonably probable to
 9

10    experience in the future.
11
           94.     The actions of all individual Defendants described in this complaint were
12
13    willful, wanton and in reckless disregard of Plaintiffs civil, statutory and constitutional
14
      rights, thereby entitling Plaintiff to an award of punitive damages.
15
16         WHEREFORE, for all of the foregoing reasons, Plaintiff prays for judgment as
17
       follows:
18
19         95.     An award of compensatory damages against all Defendants commensurate
20
     with the damages and injuries Plaintiff has suffered as a result of the Defendants'
21
22   collective and separate misconduct;
23
           96.     An award of punitive damages against the Defendants to punish them and
24
25     deter them and others from engaging in similar behavior;
26
           97.     An award of Plaintiffs reasonable attorney's fees, expert fees and costs of
27
28     suit incurred in this action, to the extent available under applicable by law;

           98.     An order directing the City of Goodyear,               Arizona to proceed


                                                  17
      Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 25 of 29




 1   expeditiously with disciplinary action against Defendant Officers;
 2
         99.     An order directing the City of Goodyear, Arizona to require the Goodyear,
 3
 4   Arizona Police Department to enforce all now-existing rules and regulations relating
 5
     to the use of force; and
 6
 7       100.    For such other and further relief as the Court may deem just and proper.
 8
 9
                                                    -p?
10        RESPECTFULL Y SUBMITIED this 22-:.._ day o
11
12                                            n J. amirez, Esq.
13                                             ck MacKinlay Law,
14                                      71 5 E. Camelback Ro
                                        Suite F-240
15                                      Scottsdale, Arizon 85251
16                                      Attorney for Plai tiffRenee Armenta
17
18
19
20
21
22
23
24
25
26
27
28




                                              18
            Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 26 of 29




 1   WARNOCKMACKINLAYLAW,PLLC.
 2
     Anthony J. Ramirez #033119
     7135 E. Camelback Road, Suite F-240
 3   Scottsdale, AZ 85251
     Telephone: (602) 595-2545
 4
     Facsimile: (602) 381-6560
 5   aramirez@wamocklaw.com
     Attorney for Plaintiff
 6

 7
                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 8                      IN AND FOR THE COUNTY OF MARICOPA
 9
     RENEE ARMENTA, in her individual
10   capacity,                                                   CV 201 9- UO8 '/ 91
                                                   NO.
11
                                 Plaintiff,        CERTIFICATE OF COMPULSORY
12                                                 ARBITRATION
     v.                                            (TORT - NON-MOTOR VEHICLE)
13

14   CITY OF GOODYEAR, ARIZONA;
     MATTIIEW ROSS, a married man,
15   Badge # 1193,
                                                   ASSIGNED TO:
16
     Goodyear Police Department; JANE DOE
     ROSS, a married woman; JOHN DOE I-
17   X, JANE DOE I-X; ABC
     CORPORATIONS, LIMITED
18
     LIABILITY C01\1PANIES OR
19   PARTNERSHIPS I-X, inclusive,

20                               Defendants.
21
           The undersigned certifies that the largest award sought by Plaintiff, RENEE
22
     ARMENTA, exceeds the limit set by Local Rule for compulsory arbitration. This case is
23

24   not subject to the Arizona Rules of Civil Procedure governing compulsory arbitration

25   because the largest award sought is more than $50,000.00.

26   \\
          Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 27 of 29




                     -q
 I   DAIBD this   Z,CJ day of August, 2019.
 2

 3

 4

 5

 6

 7                                                     ony J. Ramirez, Esq.
                                                   13 5 E. Camelback Roa
 8
                                                  Suite F-240
 9                                                Scottsdale, Arizo 85251
                                                  P. (602) 595- ~5, F. (602) 381-6560
10                                                Plaintiff's Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                              2
            Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 28 of 29




     WARNOCK MACKINLAY LAW, PLLC.
 2
     Anthony J. Ramirez #033119
     7135 E. Camelback Road, Suite F-240
                                                                                       CLEi<K <JF ii E SUPERIOR COIJRT
 3   Scottsdale, AZ 85251                                                                          K.KEE
     Telephone: (602) 595-2545                                                                DE TYCLERK
 4   Facsimile: (602) 381-6560
 5   aramirez@wamocklaw.com
     Attorney for Plaintiff
 6

 7
                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 8                       IN AND FOR THE COUNTY OF MARICOPA
 9
     RENEE ARMENTA, in her individual
10   capacity,                                         NO.
                                                                     CV 201 9- 0 0 8 7 91
11
                                   Plaintiff,          DEMAND FOR JURY TRIAL
12   v.                                                (TORT - NON-MOTOR VEHICLE)
13
     CITY OF GOODYEAR, ARIZONA;
14   MATfHEW ROSS, a married man,
     Badge# 1193,
                                                       ASSIGNED TO:
15   Goodyear Police Department; JANE DOE
16
     ROSS, a married woman; JOHN DOE I-
     X, JANE DOE I-X; ABC
11   CORPORATIONS, LIMITED
     LIABILITY COMPANIES OR
18
     PAR1NERSIIlPS I-X, inclusive,
19
                                   Defendants.
20

21
              Plaintiff, by and through undersigned counsel, pursuant to Rule 38, Arizona
     Rules of Civil Procedure, hereby requests a trial by jury in the event this matter is not
22
     set for compulsory arbitration or an appeal is taken from arbitration.
23
     \\
24
     \\
25
     \\
26   \\

     \\
              Case 2:19-cv-05186-ROS Document 1-3 Filed 09/16/19 Page 29 of 29

.   -
                           ..,,
     1   DA1ED this   t,,C/ day of August, 2019.
     2

     3

     4                                                                     NLAY LAW, PLL
     5

     6

     7                                                    thony J. Ramirez, E
                                                       7135 E. Camelbac      oad
     8
                                                       Suite F-240
     9                                                 Scottsdale, Arizona 85251
                                                       P. (602) 595-2545, F. (602) 381-6560
    10                                                 Plaintiff's Attorney
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26




                                                   2
